Citation Nr: 0712056	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-39 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of a fracture of the left 
wrist with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as residuals fracture left wrist with 
traumatic arthritis, is manifested by subjective complaints 
of pain, weakness and stiffness in the left wrist with 
objective evidence of 45 degrees of dorsiflexion, 60 degrees 
of palmar flexion, 20 degrees of ulnar deviation and 20 
degrees of radial deviation with no evidence of nonunion of 
the upper half of the ulna with false movement or ankylosis.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals fracture left wrist with traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5211, 5214, 5215 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate increased rating claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  The Board notes that 
the February 2004 letter was timely in that it was sent to 
the veteran prior to issuance of the May 2004 rating decision 
on appeal; however, the Board also acknowledges that the 
February 2004 letter did not advise the veteran of the 
information necessary to substantiate the assignment of an 
effective date.  However, it is pertinent to note that the 
evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).  
Moreover, as entitlement to an increased rating is denied in 
the instant decision, any question as to the appropriate 
effective date to be assigned is rendered moot.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service records and VA 
treatment records.  The Board notes that the veteran has been 
afforded several VA examinations in relation to his claim.  
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Under Diagnostic Code 5211 pertaining to the ulna on the 
minor (non-dominant side), a 30 percent disability rating is 
warranted for nonunion in the upper half, with false 
movement: with loss of bone substance (1 inch (2.5 cms.) or 
more) and marked deformity.  This is the only disability 
rating in excess of 20 percent available under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5211.

Under Diagnostic Code 5215, used in rating limitation of 
motion of the wrist, there is no schedular evaluation higher 
than 10 percent.  38 C.F.R. § 4.71(a), Diagnostic Code 5215.

Diagnostic Code 5214 is used in rating ankylosis of the 
wrist.  Pursuant to this diagnostic code, a 30 percent 
disability evaluation is contemplated for ankylosis of the 
minor wrist in any other position, except favorable.  A 40 
percent evaluation is warranted when there is unfavorable 
ankylosis of the wrist, in any degree of palmer flexion, or 
with ulnar or radial deviation.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5214.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint", citing Stedman's 
Medical Dictionary 87 (25th ed. 1990)).

The relevant medical evidence of record includes an October 
2003 VA treatment note which shows that the veteran 
complained of left wrist pain of one week's duration.

A March 2004 VA examination report shows that the veteran 
complained of pain, weakness and stiffness in his left wrist.  
He denied swelling, heat, redness, instability, or 
fatigability.  The veteran reported that he was under no 
medical treatment for his left wrist.  He reported periods of 
flare-ups with severe pain which made his work very 
difficult.  He denied the use of any braces or supports or 
any limitation in or interference with his daily activities 
as a result of his symptoms.  The veteran reported that he 
was right-hand dominant.  On physical examination, there was 
no swelling, heat, or redness, but there was slight 
distortion of the distal head of the ulna that was not tender 
to palpation.  Range of motion of the wrist was to 60 degrees 
of dorsiflexion, 75 degrees of palmar flexion, 20 degrees of 
ulnar deviation and 20 degrees of radial deviation.  The 
veteran was unable to fully supinate the left wrist and 
resisted pronation caused pain in the wrist.  Strength in the 
left wrist was decreased to 3 out of 5.  X-ray images of the 
left wrist revealed an old fracture with minor post-traumatic 
osteoarthritis.  In the examiner's opinion, the veteran 
experienced decreased range of motion during flare-ups 
because of pain.  The examiner estimated that the veteran 
would experience decreased range of motion because of this 
pain of, at most, 15 degrees of supination, dorsiflexion and 
palmar flexion.

After reviewing the relevant medical evidence of record, the 
Board finds that a disability rating in excess of 20 percent 
is not warranted under any applicable Diagnostic Code because 
there is no evidence of nonunion of the upper half of the 
ulna with false movement in order to warrant a 30 percent 
disability rating under Diagnostic Code 5211.  In fact, the 
x-ray images from the March 2004 VA examination report 
revealed only an old fracture with minor post-traumatic 
osteoarthritis.  Additionally, there is no evidence of 
ankylosis of the left wrist in order to warrant a disability 
rating in excess of 20 percent under Diagnostic Code 5214.  
Finally, as noted above, there is no disability rating in 
excess of 10 percent available under Diagnostic Code 5215 for 
rating limitation of range of motion of the wrist.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions as the highest rating based 
on limitation of motion is a 10 percent rating.  
Additionally, there is no evidence showing that the veteran 
has pain or weakness which results in any ankylosis.  

As such, the Board finds that the current 20 percent 
disability rating accurately captures the extent and severity 
of the veteran's left wrist disability.  Therefore, a 
disability rating in excess of 20 percent is not warranted at 
this time.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of a fracture of the left 
wrist with traumatic arthritis is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


